Citation Nr: 1030449	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  96-14 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel




INTRODUCTION

The Veteran had active military service from June 1953 to April 
1955.

This case has a long and complex procedural history.  This appeal 
to the Board of Veterans' Appeals (Board) originated from a March 
1997 rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
service connection for dysthymia with a history of 
major depression (claimed as mental problems).  

In decisions since issued in June 1999, June 2003, and April 
2004, the Board also denied the claim for service connection for 
an acquired psychiatric disorder.  However, on further appeal, 
the U.S. Court of Appeals for Veterans Claims (Court/CAVC) 
vacated each of those decisions and remanded the claim to the 
Board for additional development and readjudication.  So to this 
end and to comply with the Court's orders, the Board, in turn, 
also remanded the claim.

The most recent remand, in June 2007, was for a medical nexus 
opinion from a board of two mental health care providers 
concerning whether the Veteran's psychiatric disorder is related 
to his military service.  Because, however, there was not 
substantial compliance with this remand directive, the Board 
regrettably must again remand the claim.  See Chest v. Peake, 283 
Fed. App. 814 (Fed. Cir. 2008).




REMAND

As mentioned, the prior June 2007 remand requested an evaluation 
by a board of two mental health care providers to determine 
whether the Veteran has a psychiatric disorder that was caused or 
aggravated by his military service.  In soliciting this opinion, 
given the unavailability of his service treatment records, the 
Board indicated the examiners were to assume, as credible, his 
account of events in service - namely, his hospitalization in 
August 1953 during basic training at Fort Knox, Kentucky, 
especially since morning reports and special assignment orders 
confirmed that hospitalization, though these extracts did not 
also clarify the exact cause of that hospitalization.

In any event, rather than being evaluated by a board of two 
mental health care providers, the Veteran instead was evaluated 
by only one psychiatrist in July 2007.  Consequently, this VA 
examination was not in accordance with the Board's remand 
directive for a broader perspective on the merits of the claim.  
See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a 
remand by the Board imposes upon the Secretary of VA a 
concomitant duty to ensure compliance with the terms of the 
remand).  See, too, Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).

The Board also sees that this VA examiner determined the Veteran 
did not have an Axis I diagnosis (the notation was "[n]one 
identified"), and that his psychiatric problems, instead, are 
due to the Axis II diagnosis of histrionic personality disorder 
that dates back to his childhood (pre-military).  A personality 
disorder cannot be service connected, as a matter of law, because 
it is not a disease or an injury for compensation purposes.  See 
38 C.F.R. §§ 3.303(c), 4.9, 4.127.  See also Quirin v. Shinseki, 
22 Vet. App. 390, 394-96 (2009); Terry v. Principi, 340 F.3d 
1378, 1385-86 (Fed. Cir. 2003); and Winn v. Brown, 8 Vet. App. 
510, 516 (1996).  But other evidence in the file, including VA 
treatment records, list Axis I diagnoses of depression, major 
depression, and dysthymia.  And this VA examiner did not address 
these prior Axis I diagnoses or reconcile them with his, so 
additional comment is needed for this clarification.  38 C.F.R. 
§ 4.2.



Accordingly, the claim is again REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA examination 
by a board of two mental health care 
providers (not just one, a psychiatrist, 
as occurred with the prior evaluation in 
July 2007).  The examiners must review the 
claims file, including a complete copy of the 
prior June 2007 remand, for the pertinent 
medical and other history.  The board is 
specifically requested to opine as to the 
following

(A) Assume the Veteran's account of his 1953 
basic training hospitalization is credible.  
Based upon the knowledge of the state of the 
treatment of mental disorders in 1953, does 
the Veteran's report of having been immersed 
in a cold water bath with dark color 
additives suggest that he was then treated 
for an episode involving psychiatric 
symptoms?

(B) Assume the Veteran's account of his 1953 
basic training hospitalization is credible.  
In light of this account, and all other 
medical and lay evidence of record including 
that reviewed above, does the Veteran have 
any mental disorder that was incurred in or 
aggravated by his period of military service, 
and, if so, what is that mental disorder?



(C) If these two additional examiners agree 
with the July 2007 VA examiner's conclusions, 
including specifically in terms of the 
Veteran only having a histrionic personality 
disorder dating back to his childhood, i.e., 
pre-service (and not also depression, 
major depression, and/or dysthymia), then 
they must reconcile these other diagnoses 
with theirs.

A rationale for each opinion offered should 
be set forth in the report provided.

2.  Then readjudicate the claim in light of 
the additional evidence.  If the claim is not 
granted to the Veteran's satisfaction, send 
him and his attorney a Supplemental Statement 
of the Case (SSOC) and give them an 
opportunity to submit additional evidence 
and/or argument in response before returning 
the file to the Board for further appellate 
consideration of the claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


